          Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
                                                                      :
JESSICA M. DENSON,                                                    :
                                                                      :
                                   Plaintiff,                         :
                                                                      :
                 -v-                                                  :     18-CV-2690 (JMF)
                                                                      :
                                                                      :          ORDER
DONALD J. TRUMP FOR PRESIDENT, INC.,                                  :
                                                                      :
                                   Defendant.                         :
                                                                      :
----------------------------------------------------------------------X

JESSE M. FURMAN, United States District Judge:

         No later than June 13, 2019, the parties shall submit additional briefs — not to exceed
ten pages each — addressing the following two topics. First, a New York state court issued the
attached decision, regarding the arbitration at issue in this case, on March 13, 2019. In it, the
court states that “the arbitrator’s decision, based upon the evidence before him, was rational.”
Denson v. Trump for President, 2019 NYLJ LEXIS 958. The parties shall address what bearing,
if any, the New York state decision has on this case, including but not limited to whether the
decision has any preclusive effect on this case. Second, the parties shall address what basis, if
any, would exist for establishing federal subject-matter jurisdiction in this case, if the Court were
to decide that, in light of the dismissal of the earlier action, Defendant must establish a valid
basis for subject-matter jurisdiction at the time of the filing of the motion to confirm and cannot
rely on the jurisdictional basis for the original suit.

        SO ORDERED.

Dated: June 5, 2019                                       __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
012 3 45ÿ7 3 8ÿ9 Caseÿ1:18-cv-02690-JMF
'()*ÿ) ÿ ÿ+&
                          7 9ÿ  23   ÿÿ5ÿ                ÿ ÿ!"!#!#$%"!&
                                                                    ,)-ÿ'()*.ÿ"+$!/$%"!0
                                        Document 51 Filed 06/06/19 Page 2 of 10



                             SUPREME COURT OF THE STATE OF NEW YORK
                                       NEW YORK COUNTY
         PRESENT:          HON. ARLENE P. BLUTH                                      PART                   IAS MOTION 32
                                                                       Justice
                                                                          X          INDEX NO.               101616/2017
           JESSICA DENSON
                                                                                     MOTION DATE              01/29/2019
                                            Plaintiff,
                                                                                     MOTION SEQ. NO.              002
                                         -v-
           DONALD J. TRUMP FOR PRESIDENT, INC.,

                                            Defendant.                                  "DECISION AND ORDER



             ------------,--------X

         The following e-filed documents, listed by NYSCEF document number (Motion 002) 1 4, 5, 6, 7, 8, 9, 10,
         11, 12, 13, 14, 15, 16, 17, 18, 19,20,21,22,23,2~,25,26,27,28,29,30,31, 32,33,34,35
         were re~d on this motion to/for                                                 VACATE



                  Plaintiff's motion to vacate an arbitration award is denied because
                                                                               .
                                                                                      that award had nothing
                                                                                                           .
         to do with plaintiff's allegations in this case.



         Background

                  This case concerns plaintif~s employment for defendant during the 2016 presidential

         election and plaintiff's contentions that throughout the campaign she was harassed by ·

         supervisors and was subject to tirades and a hostile work environment.

                  On August 7, 2018, this Court denied defendant's motion to compel arbitration of the

         allegations in plaintiff's complaint. This Court concluded that the arbitration clause in the non-

         disclosure agreement signed by plaintiff did not cover plaintiff's harassment claims asserted


         1 It appears that although the parties consented toe-filing (see NYSCEF Doc. No. 2), plaintiff failed to upload the

         moving papers for the order show cause. To be clear, the Court considered the NYSCEF Doc. Nos. listed above as
         well as plaintiff's moving papers (which includes an affirmation from David K. Bowles plus exhibits, an affidavit
         from plaintiff, and a memo of law).
          101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                                Page 1 of 9
          Motion No. 002



                                                               !ÿ12ÿ0
                Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 3 of 10
012345ÿ  738ÿ9 ÿ 79ÿ 23 ÿÿ5ÿ
'()*ÿ) ÿ ÿ+&
                                                                                           ÿ ÿ!"!#!#$%"!&
                                                                                     ,)-ÿ'()*.ÿ"+$!/$%"!0

      here. This Court observed that "the subject agreement was limited to plaintiffs conduct with

      respect to five specific categories and defendant had the option of court or arbitration if it

      claimed plaintiff violated its terms. In this case, no one claims that plaintiff violated the terms

      that governed plaintiff's conduct in those five categories; this case is about defendant's conduct

      in the employment context" (Decision and Order dated August 7, 2018 at 4).

              After the Court rendered the August 7 decision, an arbitration was held between plaintiff

      and defendant; defendant demanded the arbitration, claiming plaintiff, by her conduct, violated

      the terms of the agreement. Plaintiff refused to participate in the arbitration except for sending

      letters. One drafted in September 2018 insisted that this Court had ruled that the arbitration was

      impermissible (Bowles affirmation, exh F). However, plaintiff did not move in this case to stay

      that arbitration or make any effort to confirm her alleged belief that this Court's decision barred

      the arbitration. Consequently, because there was no stay and plaintiff refused to participate, the

      arbitration continued without plaintiff's participation. Plaintiff sent another letter dated October

      15, 2018 in which she criticized defendant for calling her actions "contumacious" and described

      the arbitration as "wholly illegitimate" (NYSCEF Doc. No. 17 at 59). Other than these two

      letters, plaintiff did not submit anything to the arbitrator.

              Plaintiff also commenced a proceeding in federal court in 2018 (the "Federal Action")

      claiming that the non-disclosure agreement was unenforceable. Defendant moved to compel

      arbitration and to dismiss that federal case. The federal court agreed with defendant and

      concluded that the question of whether the non-disclosure agreement was enforceable should be

     decided by an arbitrator (see Denson v Trump/or President, Inc., 2018 WL 4568430 [SD NY

     2018]). And so plaintiff knew that an arbitrator, and not the courts, would be deciding the

     validity of the arbitration agreement, and assess any damages thereunder.



      Motion No. 002
                                                       %ÿ12ÿ0
      101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                   Page2 of9
012345ÿ738ÿ9       ÿ 79ÿ 23 ÿÿ5ÿ
                 Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 4 of 10
                                                                                            ÿ ÿ!"!#!#$%"!&
'()*ÿ) ÿ ÿ+&                                                                    ,)-ÿ'()*.ÿ"+$!/$%"!0

              On October 19, 2018, the arbitrator issued a partial award in favor of defendant (id. exh

      G). The arbitrator noted that plaintiff commenced two actions relating to her employment (the

      instant action and the Federal Action) (id. at 3). The arbitrator awarded defendant legal fees for

      defending the Federal Action but denied defendant's request for damages related to this action,

      which it found unrelated to the arbitration agreement; the arbitrator also denied defendant its

      claims related to plaintiff's GoFundMe account (id. at 4).

              Plaintiff then moved by order to show cause to vacate the partial arbitration award. On

      November 29, 2018, this Court denied plaintiff's request for a temporary restraining order and

      declined to stay the remaining arbitration (NYSCEF Doc. No. 5).

              On December 11, 2018 (after the instant order to show cause was filed and stays denied),

      the arbitrator issued his final award. The arbitrator denied plaintiff's request for a stay of the

      arbitration and noted that plaintiff's newly-hired counsel "has not generally appeared for

      [plaintiff] in this arbitration" (NYSCEF Doc. No. 9 at 2). He also noted that "Respondent has

      not submitted a substantive response to (defendant's] application for attorneys' fees and costs"

      (id. at 1). The arbitrator found that defendant was entitled to a supplemental award for attorneys'

      fees and costs for the Federal Action of $4,291.85 and $20,407.59 for attorneys' fees in the

      arbitration (id.). Nothing was awarded related to this case.



      Discussion

             Pursuant to CPLR 751 l(b):

             "1. The award shall be vacated on the application of a party who either participated
             in the arbitration or was served with a notice of intention to arbitrate if the court
             finds that the rights of that party were prejudiced by:
                     (i) corruption, fraud or misconduct in procuring the award; or
                     (ii) partiality of an arbitrator appointed as a neutral, except where the award
                     was by confession; or


      Motion No. 002
                                                      +ÿ12ÿ0
      101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                   Page 3of9
012345ÿ  7 3 8ÿ9 Caseÿ1:18-cv-02690-JMF
'()*ÿ) ÿ ÿ+&
                         79ÿ    23   ÿ
                                        Document 
                                                 51 ÿ  
                                                     Filed5  ÿ 
                                                           06/06/19
                                                                            ÿ ÿ!"!#!#$%"!&
                                                                     ,)-ÿ'()*.ÿ"+$!/$%"!0
                                                                    Page 5 of 10




                         (iii) an arbitrator, or agency or person making the award exceeded his power
                         or so imperfectly executed it that a final and definite award upon the subject
                         matter submitted was not made; or
                         (iv) failure to follow the procedure.of this article, unless the party applying
                         to vacate the award continued with the arbitration with notice of the defect
                         and without objection.
                 2. The award shall be vacated on the application of a party who neither participated
                 in the arbitration nor was served with a notice of intention to arbitrate if the court
                 finds that:
                         (i) the rights of that party were prejudiced by one of the grounds specified
                         in paragraph one; or                   ·
                         (ii) a valid agreement to arbitrate was not made; or
                         (iii) the agreement to arbitrate had not been complied with; or
                         (iv) the arbitrated claim was barred by limitation under subdivision (b) of
                         section 7502."



         The Basis for the Arbitrator's Decision

                 As an initial matter, the Court must consider the basis for the arbitration award. As stated

         above, this Court has already found that because plaintiff's allegations in this case have nothing

         to do with the non-:disclosure agreement, plaintiff could not be forced to arbitrate her claims. But

         this Court never opined on the validity of the arbitration agreement generally-it only found that

         it did not cover plaintfff's claims in this case.

                 Defendant's claims under the agreement could still be heard by an arbitrator. There is no

         question that the arbitration was initially commenced because plaintiff brought the instant

         lawsuit, and defendant sought to compel her to arbitrate. In the commencing document for the

         arbitration, defendant claims that: "[Plaintiff] breached confidentiality and non-disparagement

         obligations contained in a written agreement she executed during her employment with claimant

         Donald J. Trump for President, Inc. She breached her obligations by publzshing certain

         confidential information and disparaging statements in connection with a lawsuit she filed

         against claimant in New York Supreme Court. Claimant is seeking compensatory damages,


          101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                  Page 4 of9
          Motion No. 002



                                                         /ÿ12ÿ0
0'1(2)3*4ÿ5ÿ)7ÿ38ÿÿ9+& ÿ 79ÿ 23 ÿÿ5,)ÿ-ÿ'(ÿ)*.ÿ"+$!/$%"!0
                 Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 6 of 10
                                                                                   ÿ!"!#!#$%"!&


         punitive damages, and all legal fees and costs incurred in connection with this arbitration"

         (Bowles affirmation, exh D [emphasis added]).

                 It is true that the partial arbitration award demonstrates that the basis for the arbitrator's

         decision was the Federal Action rather than anything to do with this case. While this Court is

         unaware as to how the arbitration grew to encompass defendant's claims against plaintiff in the

         Federal Action, she would know if she had appeared in the arbitration. She certainly knew the

         federal judge allowed the arbitration and directed the arbitrator to decide the validity of the

         agreement. And, of course, the arbitrator found that plaintiff breached the non-disclosure

         agreement by "disclosing, disseminating and publishing confidential information in the Federal

         Action, and by making disparaging statements about [defendant] and the Agreement on the

         Internet on her GoFundMe page and on her Twitter account" (Bowles affirmation, exh G at 4).

         The arbitrator refused to award any damages in connection with this case "based on Justice

         Bluth's decision holding that the issues in that action are not subject to arbitration under the

        Agreement" (id.). The only damages the arbitrator awarded were for defendant's legal fees

        incurred in connection with the Federal Action and the arbitration itself. This analysis yields

        only one conclusion: that the arbitrator followed this Court's decision. He also found that the

        non-disclosure agreement was valid and that plaintiff breached it for reasons having nothing to

        do with this case. And the fact is that for some reason, plaintiff purposefully decided not to

        participate in the arbitration.

                This Court made no explicit finding about the general validity of the non-disclosure

        agreement in its August 7 decision. In fact, the Court noted that "This Court's decision takes no

        position on the enforceability of any provisions of the agreement" (Decision and Order dated

       August 7, 2018 at 5). The Court only found that the non-disclosure agreement did not compel


                                                   1ÿ23ÿ0
        101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.
        u""'.;'"'" ._._ 11.n"'                                                                   P:ana   ~   n.f   Q
                  Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 7 of 10
012345ÿ738ÿ9
'()*ÿ) ÿ ÿ+&
                   ÿ 79ÿ 23 ÿÿ5ÿ                                         ÿ ÿ!"!#!#$%"!&
                                                                                     ,)-ÿ'()*.ÿ"+$!/$%"!0

      arbitration of plaintiffs employment-related claims. And th_e judge in the Federal Action ruled

      that the issue of whether the non-disclosure agreement was enforceable was up to the arbitrator

      (see Denson v Trump for President, Inc., 2018 WL 4568430 [SD NY 2018]).

                While she claims that she was under the mistaken .belief that this Court's August 7, 2018

      ruling prohibited any arbitration arising out of the non-disclosure agreement, plainly, that is not

      what this Court held. What was before this Court was defendant's motion to compel plaintiff to

      arbitrate her harassment and discrimination claims against defendant. This Court simply denied

      defendant's motion and found that the arbitration agreement did not apply to plaintiffs claims

      asserted here. Plaintiff did not move to stay the arbitration until after a partial award was issued,

      and this Court denied the stay. Clearly, neither this Court nor the federal Court was stopping

      defendant's arbitration against plaintiff. Plaintiff purposefully ignored that arbitration at her own

      peril.

               The arbitrator recognized the Court decisions and noted that "[Plaintiff] has not submitted

      any law or argument which would support a finding by me that the Agreement is 'void and

      unenforceable.' I find that the Agreement is valid and enforceable" (Bowles affirmation, exh G
                                                                              1
      at 3). Plaintiff had an opportunity to make an argument about why the non-disclosure agreement

      was unenforceable; instead she chose not to participate in the arbitration and the arbitrator found

      the agreement enforceable. It was not the arbitrator's duty to make plaintiffs arguments for her

      and then use those arguments to void the non-disclosure agreement. Because only defendant

      made substantive arguments on this issue, the arbitrator was entitled to rule for defendant.




      Motion No. 002
                                                      #ÿ12ÿ0
      101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                  Page 6 of9
0123  45ÿ738ÿ9   Caseÿ
'()*ÿ) ÿ ÿ+&
                         79ÿ    23
                      1:18-cv-02690-JMFÿÿ5ÿ               ÿ ÿ!"!#!#$%"!&
                                                                    ,)-ÿ'()*.ÿ"+$!/$%"!0
                                        Document 51 Filed 06/06/19 Page 8 of 10




         Rationality of the Arbitrator's Decision

                   "CPLR 7511 provides just four grounds for vacating an arbitration award, including that

         the arbitrator exceeded his power, which occurs only where the arbitrator's award violates a

         strong public policy, is irrational or clearly exceeds a specifically enumerated limitation on the

         arbitrator's power. Mere errors of fact or law are insufficie~t to vacate an arbitral award. Courts

         are obligated to give deference to the decision of the arbitrator, ... even if the arbitrator

         misapplied the substantive law in the area of the contract" (NRT New York LLC v Spell, 166

         AD3d 438, 438-39, 88 NYS3d 34 [1st Pept 2018] [internal quotations and.citations omitted]).2

                   This Court is unable to find that the arbitrator's conclusion was "wholly· irrational" or

         "contrary to any strong public policy" (id. at439). Here, the arbitrator found that defendant was

         entitled to damages based on plaintiff's actions in the federal case and on the Internet. It might be

         that if plaintiff had participated in the arbitration, then the arbitrator w~uld have decided

         differently. But plaintiff's refusal to engage in an arbitration that she clearly knew about (or_

         move to stay the arbitration before an award was entered) limited the record before the arbitrator.

         Plaintiffs only objection (raised in two letters) was her alleged erroneous conclusion that this

         Court barred arbitrations between her and defendant. This Court will not vacate an arbitrator's

        award where plaintiff deliberately chose to make no substantive objections                  to defendant's
        arguments. In such a situation, the arbitrator was entitled to find the non-disclosure agreement
                                           .    .                                                      .
                                                                                .            .-
        enforceable and assess damages based on defendant's claims that the agreement was violated.

                  Put another way, it was not an outlandish decision to agree with defendant's claim.that

        plaintiff made disparaging remarks in connection with the Federal Action or on the Internet

        especially where plaintiff did not submit opposition refuting those claims or explaining why it


        2The parties agree that plaintiff need not bring a separate Article 75 proceeding to vacate the arbitrator's award (see
        NSYCEF Doc. Nos. 31, 32). ·           .
            101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                               Page7of9
            Motion No. 002



                                                               &ÿ12ÿ0
               Case 1:18-cv-02690-JMF Document 51 Filed 06/06/19 Page 9 of 10
012345ÿ  738ÿ9 ÿ 79ÿ 23 ÿÿ5ÿ
'()*ÿ) ÿ ÿ+&
                                                                                           ÿ ÿ!"!#!#$%"!&
                                                                                     ,)-ÿ'()*.ÿ"+$!/$%"!0

      was not disparagement. And the arbitrator did not simply accept all of defendant's claims-he

      rejected the request for legal fees in connection with this case and denied defendant's bizarre

      claim for the money plaintiff raised through her GoFundMe account.



      Summary

             This case does not involve the non-disclosure agreement, which restricts certain of

      plaintiffs activities, and contains an agreement to arbitrate. Rather, this case.has been, and will

      continue to be, only about the allegations raised in plaintiffs complaint.· This case is about

      defendant's alleged behavior, which is not covered by the arbitration agreement.

             Defendant sought arbitration based upon plaintiffs conduct. Plaintiff knew about the

      arbitration and decided not to substantively participate. This Court will not interfere with a valid

      arbitral award simply because plaintiff now wants a chance to substantively oppose an arbitration

      after ignoring it for months. Courts must be deferential to an arbitrator's decision unless it is

      wholly irrational; whether this Court agrees or disagrees with the arbitrator's award is irrelevant.

      And the arbitrator's decision, based upon the evidence before him, was rational.

             This is not a case where plaintiff did not know about the arbitration. Plaintiff made a

      choice to interpret this Court's ruling as a complete bar to arbitration with defendant. But that is

      not at all what this Court held. Plaintiffs contention was also contrary to the ruling in the Federal

      Action, which specifically held that an arbitrator must decide the validity of the non-disclosure

      agreement. Plaintiff cannot sidestep that ruling by ignoring the arbitration and asking this Court

      to invalidate the agreement.

             It was plaintiffs choice to not participate in the arbitration and this Court cannot discard

      the arbitrator's conclusions simply because plaintiff made a miscalculation. And when



       Motion No. 002
                                                     1ÿ23ÿ0
       101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT, INC.                   Page 8 of9
01 2345ÿ738ÿ9    Caseÿ
'()*ÿ) ÿ ÿ+&
                         79ÿ   23
                     1:18-cv-02690-JMF ÿ 
                                        Document 
                                                 51ÿ 
                                                    Filed 5 ÿ 
                                                          06/06/19
                                                                           ÿ ÿ!"!#!#$%"!&
                                                                   Page 10 of 10
                                                                     ,)-ÿ'()*.ÿ"+$!/$%"!0

         considering whether the arbitrator's decision was rational, the Court cannot speculate how the

         arbitrator may have ruled.had plaintiff appeared nor can the Court find the arbitrator's decision

         irrational because he did not accept arguments plaintiff might have raised. The fact is that this

         Court can only consider what was before the arbitrator.



                 Accordingly, it is hereby

                 ORDERED that the motion by plaintiff to vacate the arbitral award is denied.

                 The parties are directed to appear for the already-scheduled conference on May 14, 2019

         at 2:15 p.m.




                                                                               ARLENE P. BLUTH, J.S.C.          ·
                                                                                                         P~ BLUTH
                                  ~                                                            •
          CHECK ONE:                  CASE DISPOSED         .         NON-FINALDl~t.l,NAP.tEJ\JE

                                      GRANTED   ,     0    DENIED     GRANTED IN PART              OTHER
          APPLICATION:

          CHECK IF APPROPRIATE:
                                      SETTLE ORDER

                                      INCLUDES TRANSFER/REASSIGN
                                                                      SUBMIT ORDER

                                                                      FIDUCIARY APPOINTMENT    •   REFERENCE




         101616/2017 DENSON, JESSICA vs. TRUMP, DONALD J. FOR PRESIDENT INC.                    Page 9of9
         Motion No. 002                                                '



                                                          0ÿ12ÿ0
